         Case 1:19-cv-01471-TFH Document 36 Filed 03/13/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MALLINCKRODT ARD LLC,

                       Plaintiff,
                                                   Civil Action No. 19-cv-1471 (TFH)
        v.

 SEEMA VERMA, et al.,

                       Defendants.


       Upon consideration of Mallinckrodt’s Motion for Preliminary Injunction, the

Government’s Motion for Summary Judgment, Mallinckrodt’s Cross Motion for Summary

Judgment, the responses thereto, the Administrative Record, and the entire record in this case,

and for the reasons set forth in the Memorandum Opinion that was issued today under seal, it is

       ORDERED that Mallinckrodt’s Motion for Preliminary Injunction, ECF No. 4, is

DENIED. It is

       FURTHER ORDERED that the Government’s Motion for Summary Judgment, ECF

No. 17 is GRANTED. Accordingly, the Clerk of the Court shall enter JUDGMENT IN

FAVOR OF the defendants. It is

       FURTHER ORDERED that Mallinckrodt’s Cross Motion for Summary Judgment, ECF

No. 22, is DENIED. It is finally

       ORDERED that the parties shall confer and jointly submit a proposed redacted version
          Case 1:19-cv-01471-TFH Document 36 Filed 03/13/20 Page 2 of 2



of the Memorandum Opinion. The joint submission shall be filed under seal on or before May

13, 2020, absent the parties’ agreement to an earlier date.

       SO ORDERED.




March 13, 2020                             ___________________________________
                                                       Thomas F. Hogan
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                  2
